The undersigned have reviewed the prior Opinion and Award based upon the record of the proceedings before the Deputy Commissioner and the briefs and arguments of the parties.  The appealing party has shown good grounds to remand this matter to Deputy Commissioner Amy L. Pfeiffer for the Deposition of Dr. Jones and for the submission of any other lay or medical evidence either party desires to submit.  Accordingly, this matter is hereby remanded to Deputy Commissioner Pfeiffer for additional evidence including the deposition of Dr. Jones and the entrance of an Opinion and Award in light thereof.
This the ___ day of November.
                                   S/_______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER